Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Pagelof10 PagelID#:1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ALABAMA

 

 

MOBILE DIVISION
EQUAL EMPLOYMENT OPPORTUNITY )
COMMISSION, )
)
Plaintiff, )
) CIVIL ACTION NO.
v )
)
)
CLIMATEMP COOLING & )
HEATING, INC. )
) JURY TRIAL DEMAND
Defendant. )
COMPLAINT
NATURE OF THE ACTION

 

This is an action under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§2000e et seq., and Title I of the Civil Rights Act of 1991, 42 U.S.C. §1981a, to correct unlawful
employment practices on the basis of sex (female), race (African-American), and retaliation, and
to provide appropriate relief to Robert DeFrancesco, Beatrice “Diane” Taylor, a class of female
employees, and a class of African-American job applicants who were adversely affected by such
practices. As alleged with greater particularity in paragraphs eleven (11) through sixteen (16)
below, Defendant Climatemp Cooling & Heating, Inc. (“Defendant”) subjected a class of female
employees to harassment because of sex at Defendant’s Summerdale, Alabama location, refused
to hire qualified African-American job applicants based on race, terminated Beatrice “Diane”

Taylor based on her association with bi-racial individuals, and retaliated against Robert
Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Page2of10 PagelD#: 2

DeFrancesco for opposing conduct made unlawful under Title VII. Additionally, Defendant has
failed to post and keep posted on its premises notices setting forth information regarding Federal
laws prohibiting job discrimination, as required by Title VII.
JURISDICTION AND VENUE
1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337, 1343
and 1345. This action is authorized and instituted pursuant to Sections 706(f)(1) and (3) of Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Sections 2000e-5(f)(1) (“Title VII’),
and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. 1981a.
2. The employment practices alleged to be unlawful were committed within the

jurisdiction of the Mobile Division of the United States District Court for the Southern District of

Alabama.
PARTIES
3. Plaintiff, the Equal Employment Opportunity Commission (the “Commission”), is

the agency of the United States of America charged with the administration, interpretation and
enforcement of Title VII, and is expressly authorized to bring this action by Section 706(f)(1) and
(3) of Title VII, 42 U.S.C. Section 2000e-5(1)(1) and (3).

4. At all relevant times, Defendant has continuously been an Alabama corporation
doing business in Alabama, and has continuously had over 20 employees.

5. Atall relevant times, Defendant has continuously been an employer engaged in an
industry affecting commerce within the meaning of Sections 701(b), (g) and (h) of Title VII, 42

U.S.C. §§ 2000e(b), (g) and (h).
Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Page3of10 PagelD#: 3

ADMINISTRATIVE PROCEDURES

6. More than thirty days prior to the institution of this lawsuit, Robert DeFrancesco
(“DeFrancesco”) filed a charge with the Commission alleging violations of Title VII by
Defendant.

7. On April 24, 2019, the Commission issued to Defendant a Letter of Determination
finding reasonable cause to believe that Title VII was violated and inviting Defendant to join the
Commission in informal methods of conciliation to endeavor to eliminate the unlawful
employment practices and provide appropriate relief.

8. In its efforts to conciliate, the Commission engaged in communications with
Defendant to provide it with the opportunity to remedy the discriminatory practices described in
the Letter of Determination. The Commission was unable to secure from Defendant a conciliation
agreement acceptable to the Commission.

9. On June 14, 2019, the Commission issued to Defendant a Notice of Failure of
Conciliation advising Defendant that the Commission was unable to secure from Defendant a
conciliation agreement acceptable to the Commission.

10. All conditions precedent to the institution of this lawsuit have been fulfilled.

STATEMENT OF CLAIMS
COUNT I -VIOLATIONS OF TITLE VU

11. From at least as early as March 18, 2017, and continuing to the present, Defendant
has engaged in unlawful employment practices at its Summerdale, Alabama, location in violation
of Sections 703(a) and 704(a) of Title VII, 42 U.S.C. § 2000e-2(a)(1) and 2000e-3{a).

12. Specifically, Defendant subjected a class of female employees to severe, pervasive,

unwanted, degrading and offensive sexual conduct, based on their sex (female).

3
Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Page4of10 PagelD#: 4

13.

The unlawful sexual harassment, which was perpetrated by Defendant’s owner,

Randy Englebert (“Englebert”), included, but was not limited to, the following unwelcomed

conduct that created a hostile work environment based on sex:

a)

b)

d)

h)

Englebert routinely called female employees “bitch,” “stupid bitch,” “stupid
fucking bitch” and “ditzy.” Englebert made comments that female employees were
being “bitchy today.”

Englebert stated that female employees only worked for him in order to “go under
his desk” and “because they have pretty faces.”

Englebert constantly made derogatory comments to female employees as being
stupid or inferior because they were female.

Englebert told female employees, “You're not smart enough to do this job because
you are a woman” and “men don’t clean the bathrooms, women do that.”
Englebert told female employees they were “stupid, dumb blondes.”

Englebert harassed one female employee by undermining her work, contradicting
what she told clients, slamming doors in her face, and locking the door she used to
get to other offices so that she was trapped. Once, he told her she was being too
nice and needed to be a “bitch.”

Female employees reported constant tension in the workplace because they
anticipated Englebert’s daily harassment of them, which included episodes of
Englebert being explosively angry.

Some female employees cried in the workplace and became physically sick driving
to work because they knew they would be subjected to Englebert’s pervasive

harassment.
Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Page5of10 PagelID#:5

i) Englebert did not treat male employees with the same harassment.

14. Additionally, Englebert terminated a Caucasian female employee, Beatrice “Diane”
Taylor, shortly afler making her show him photographs of her bi-racial grandchildren. Taylor was
reluctant to show Englebert the photographs based on hearing Englebert making racially
derogatory comments about African-Americans. Englebert told Taylor, “We don’t need their kind
here” and said her bi-racial grandchildren would have to use separate restrooms. Englebert
unlawfully terminated Taylor based on her association with persons of a different race.

15. Defendant also subjected a class of qualified African-American job applicants to
discriminatory practices by refusing to hire them. Defendant’s intentional discrimination based on
race was evidenced by Englebert frequently making racially derogatory comments in regard to
never hiring African-American applicants including the following:

a) Englebert instructed employees to write the race of African-American applicants
on their job applications, including instructing some employees to write “big Black N****r” or
initials representing that description.

b) Englebert frequently made racially derogatory comments such as “no n****rs will
ever work for this company” and “n****rs are lazy” and stated that he “would not hire a stupid
n****¥ rp

c) Englebert refused to interview multiple qualified African-American job candidates.
When an employee informed Englebert that an applicant was Black, Englebert replied, “You might
as well throw that [application] away.” Once, when an African-American female applied for a
front desk job, Englebert commented to a Caucasian employee that “she won’t be getting a job
here; you saw what color she is.”

d)} When training new Caucasian employees, Englebert commented, “You will have

5
Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Page6of10 PagelD #: 6

shadows working with you today, and | don’t mean n****rs,”

e) Englebert told a Caucasian employee to notify him if an applicant was African-
American because “Blacks are a waste of my time.” When that employee confronted Englebert by
saying, “It sounds like you are a racist,” Englebert replied, “I shit you not.”

f) Englebert has never hired any Black applicants and often hired less qualified
Caucasian applicants instead. Between July 21, 2017 and November 27, 2017, Englebert hired
fifteen (15) Caucasian technicians and no Black applicants, despite having five qualified Black
candidates apply. One of the Black applicants during this period had been an HVAC technician
for nearly ten years, including working as a foreman for an HVAC company and listing a personal
reference who was a current Climatemp employee. Englebert hired a Caucasian candidate instead.

g) In July 2017, two qualified Black candidates applied for open technician jobs, Once
Englebert learned they were Black, he refused to interview them and pawned off the interviews to
DeFrancesco. DeFrancesco interviewed them and reported to Englebert that at least one of the
applicants would work out weil. Englebert responded that “no n*****s will ever work for this
company.” One of these applicants followed up several times regarding the status of his
application, but was never hired. Shortly after these two Black applicants applied, a Caucasian
applicant came in and was hired on the spot.

16. | When DeFrancesco confronted Englebert regarding his sexual harassment of
female employees, refusal to hire African-Americans, and use of racial epithets, Englebert
immediately terminated him because he opposed that conduct. DeFrancesco told Englebert to “stop
talking to female employees like they are dogs; you are making them cry,” and criticized Englebert
for using the “n” word and refusing to hire two qualified African-American candidates whom

DeFrancesco interviewed. Englebert responded that he could speak to his employees however he

6
Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Page 7of10 PagelD#: 7

wanted, told DeFrancesco he was “done,” and instructed him to take off his uniform.

17. The effect of the practices complained of in paragraphs eleven (11) through sixteen
(16) above has been to deprive a class of female employees and African-American job applicants
equal employment opportunities and otherwise to adversely affect their status as employees and
applicants because of their sex (female) or race (African-American).

18. Defendant unlawfully retaliated against DeFrancesco for opposing the conduct
complained of in paragraphs eleven (11) through sixteen (16) above by terminating his
employment.

19. Defendant unlawfully terminated Beatrice “Diane” Taylor based on her association
with her grandchildren of a different (mixed) race as complained of in paragraph fourteen (14).

20. The unlawful employment practices complained of in paragraphs eleven (11)
through thirteen (13) above subjected a class of female employees to a hostile work environment
based on their sex (female).

21. The unlawful employment practices complained of in paragraphs eleven (11)
through sixteen (16) above were intentional.

22. The unlawful employment practices complained of in paragraphs eleven (11)
through sixteen (16) above were done with malice or with reckless indifference to the federally
protected rights ofa class of female employees, a class of African-American job applicants, Taylor,
and DeFrancesco.

COUNT IL -RECORD KEEPING VIOLATION

23. Since at least December 27, 2017, Defendant has failed, in violation of Section 711

of Title VII, 42 U.S.C.§ 2000e-10, to post and keep posted in conspicuous places upon its premises

where notices to employees and applicants for employment are customarily posted, a notice

j
Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Page8of10 PagelID#: 8

prepared or approved by the Equal Employment Opportunity Commission setting forth

information regarding Federal laws prohibiting job discrimination based on race, color, sex,

national origin, religion, and disability.

A.

PRAYER FOR RELIEF

Wherefore, the Commission respectfully requests that this Court:

Grant a permanent injunction enjoining Defendant, its officers, agents, servants,
employees, attorneys, and all persons in active concert or participation with them, from
engaging in sexual harassment, and any other employment practices which
discriminate on the basis of sex or race.

Grant a permanent injunction enjoining Defendant, its officers, agents, servants,
employees, attorneys, and all persons in active concert or participation with them, from
discriminating against job applicants on the basis of race.

Grant a permanent injunction enjoining Defendant, its officers, agents, servants,
employees, attorneys, and all persons in active concert or participation with them, from
retaliating against employees who oppose conduct made unlawful under Title VII.
Grant a permanent injunction enjoining Defendant, its officers, agents, servants,
employees, atlorneys, and all persons in active concert or participation with them, from
discriminating against employees on the basis of their association with persons of a
different race.

Order Defendant to institute and carry out policies, practices, and programs which

provide equal employment opportunities for women, African-Americans, and for
Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Page9of10 PagelID#:9

persons who oppose conduct prohibited by Title VII, and which eradicate the effects of
its past and present unlawful employment practices.

F. Order Defendant to make whole DeFrancesco, Taylor, and the class of female
employees and class of African-American job candidates, by providing, as appropriate,
back pay, reinstatement or in the alternative front pay, and compensation for past and
future nonpecuniary losses resulting from the unlawful practices complained of in
paragraphs eleven (11) through sixteen (16) above, including emotional pain, suffering,
inconvenience, loss of enjoyment of life, and humiliation, in amounts to be determined
at trial.

G. Order Defendant to pay to DeFrancesco, Taylor, and the class of female employees and
class of African-American job candidates punitive damages for its malicious and
reckless conduct described in paragraphs eleven (11) through sixteen (16) above, in

amounts to be determined at trial.

H. Grant such further relief as the Court deems necessary and proper in the public interest.
I. Award the Commission its costs of this action.
JURY TRIAL DEMAND

 

The Commission requests a jury trial on all questions of fact raised by its Complaint.

RESPECTFULLY SUBMITTED,

James L. Lee
Deputy General Counsel

Gwendolyn Young Reams
Associate General Counsel

9
Case 1:19-cv-00425-CG-B Document1 Filed 07/29/19 Page 10o0f10 PagelD#: 10

U.S. Equal Employment Opportunity Commission
131 M. Street E
Washington, DC 20507

 
    

ER (PA Bar No. 90041)
Regional Attorney

EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION

Birmingham District Office

Ridge Park Place, Suite 2000

1130 22nd Street, South

Birmingham, Alabama 35205

Telephone: (205) 212-2044

Facsimile: (205) 212-2041

10
